Citation Nr: 1039845	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  09-23 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a hernia disorder.

2.  Entitlement to an initial compensable rating for folliculitis 
and pseudofolliculitis barbae, claimed as shaving bumps under the 
neck and bumps on the arms, groin, and underarms related to 
shaving bumps. 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to April 
1974.  He additionally served in the Air National Guard. 

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from a January 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee. 

The Veteran testified before the undersigned in June 2010.  A 
transcript of the hearing is of record.  At the Veteran's 
request, the undersigned held the record open for 60 days in 
order to give him an opportunity to submit additional evidence, 
specifically private treatment records from Dr. S. B.  The 
Veteran failed to submit any additional evidence from this 
treating physician, and made no indication that he required 
further assistance from the VA in order to obtain such documents. 

The issue of entitlement to an initial compensable rating for 
folliculitis and pseudofolliculitis barbae, claimed as shaving 
bumps under the neck and bumps on the arms, groin, and underarms 
related to shaving bumps, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent medical evidence of record fails to establish that 
a groin disorder manifested in service or is etiologically 
related to the Veteran's active service.  


CONCLUSION OF LAW

A groin disorder was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107(b) (West 
2002 & Supp 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

As provided for by the VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision issued by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of a letter sent to 
the Veteran in August 2007 that fully addressed all notice 
elements and was sent prior to the initial RO decision in this 
matter.  The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  

With respect to the Dingess requirements, in August 2007, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issue on 
appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a Veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained VA treatment records.  Further, the Veteran submitted 
private treatment records.  And he was provided an opportunity to 
set forth his contentions during the hearing before the 
undersigned Veteran's Law Judge in June 2010.  

The Board notes that the Veteran testified at his June 2010 BVA 
hearing that he had undergone surgery in January 1975 at 
Riverside Hospital in Nashville, Tennessee by Dr. J.  However, 
the Veteran indicated that the hospital no longer exists and the 
physician had since passed away.  See BVA Hearing Transcript (T.) 
at 7.  Moreover, he reported there were outstanding records from 
a Dr. S. B.  As previously mentioned, the record was held open 60 
days in order for the Veteran to obtain these documents.  See T. 
at 10-11.  He failed to submit any medical records from this 
treating physician, nor did he indicate that he required 
assistance from the VA to obtain them.  

The Board notes that the Veteran additionally reported receiving 
treatment from Dr. H.B. A review of the claims file demonstrates 
that records from this physician are in the claims file.  
Moreover, the VA requested records from the physician via letters 
in August 2007 and December 2007.  Remaining records from other 
reported private treating physicians are already associated with 
the claims file.  Neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  As such, 
the Board determines that it may proceed with the evidence 
already associated with the claims file and a Remand to obtain 
any additional treatment records is not required. 

Additionally, in June 2010, the Veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  In Bryant v. 
Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for 
Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) 
requires that the RO Decision Review Officer or Veterans Law 
Judge who chairs a hearing to fulfill two duties:  (1) the duty 
to fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  Bryant v. 
Shinseki, 23 Vet. App. 488 (2010).  

Here, during the June 2010 hearing, the undersigned Veterans Law 
Judge enumerated the issues on appeal.  See Hearing Transcript 
(T.) at p. 2.  Also, information was solicited regarding the 
onset of his hernia and whether there were any outstanding 
medical records available demonstrating an earlier diagnosis.  
See T. at p. 2-3, 7-10.  Therefore, not only was the issue 
"explained . . . in terms of the scope of the claim for 
benefits," but "the outstanding issues material to 
substantiating the claim" were also fully explained.   See 
Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion 
did not reveal any evidence that might be available that had not 
been submitted.  Rather, as noted above, the record was held open 
to permit the Veteran the opportunity to submit supporting 
medical evidence.  No such evidence was received, however.  Under 
these circumstances, nothing gave rise to the possibility that 
evidence had been overlooked with regard to the appellant's 
claims for service connection for a hernia disorder.  As such, 
the Board finds that, consistent with Bryant, the undersigned 
Veterans Law Judge complied with the duties set forth in 38 
C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate 
the claims based on the current record.

Next, the Board acknowledges that a VA medical examination was 
not provided with respect to his claim.  In determining whether 
the duty to assist requires that a VA medical examination be 
provided or medical opinion obtained with respect to a 
appellant's claim for benefits, there are four factors for 
consideration: (1) whether there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the appellant's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).   

In deciding to remand the issue for a medical nexus opinion, the 
Board notes that the Federal Circuit, in a recent decision, 
upheld the determination that a VA medical examination is not 
required as a matter of course in virtually every veteran's 
disability case involving a nexus issue.  Waters v. Shinseki, 601 
F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a 
conclusory generalized statement is provided by a appellant, in 
which case an examination may not be required).  

The Board concludes an examination is not needed with respect to 
this issue.  Although a separation examination is not of record, 
the Board notes that a July 1985 medical examination, completed 
in conjunction with his enlistment in the Air National Guard 
noted that the Veteran had undergone a bilateral inguinal 
herniography in 1981.  As such, the Veteran's own reported 
history dated his hernia back to 1981, 7 years post service.  
Moreover, an April 1988 hospitalization report indicated a past 
history of bilateral inguinal hernia repair in 1977 and 1980.  A 
January 1992 hospitalization report noted a prior history of 
bilateral inguinal hernia repair in 1977, with a recurrence of 
left inguinal hernia in 1980 and 1988.  A July 1996 
hospitalization report indicated a reported history of bilateral 
hernia repair as early as 1977.  A December 2005 hospitalization 
report indicated a prior history of inguinal hernia repair 
beginning in 1977 with bilateral repairs by Dr. J. The Veteran 
additionally reported at that time that he had undergone a left 
inguinal hernia repair in 1980 and a repeat repair of the left 
inguinal hernia in 1984 and 1989, with bilateral hernia repairs 
in 1996.   

The Board has considered that the Veteran reported that he had 
undergone hernia surgery in 1975 on his November 2008 notice of 
disagreement, through testimony at his June 2010 BVA hearing, and 
at a November 2008 private treatment visit.  However, as will be 
discussed in more detail below, the Board finds that the Veteran 
is not a credible historian.  Based on the available evidence, 
the Board concedes that the Veteran had a hernia as early as 
1977, three years following separation from service.  Given the 
absence of evidence of chronic manifestations of a hernia for 
several years following separation from service, and no competent 
evidence of a nexus between service and his claim, a remand for a 
VA examination is simply not warranted.
	
The Board also notes that following the May 2009 statement of the 
case (SOC), the claims file contains several private treatment 
records pertaining to facial and neck cysts and an August 2009 VA 
examination and addendum pertaining to pseudofolliculitis and 
cutaneous cysts of the face, neck arms, axillae and groin.  
Although waiver of RO review has not been provided, the Board 
finds that these post-SOC documents are not probative in nature 
with respect to his service connection claim for a groin 
disorder.  

	Specifically, the medical documents offer no opinion regarding 
the etiology of his groin disorder.  Moreover, they specifically 
pertain to a separate skin disorder for which the Veteran is 
already in receipt of service connection.  The Board acknowledges 
that one of the private treatment records, dated in November 
2008, references a prior self-reported history of bilateral 
inguinal hernia surgery in 1975; however, this contention is 
merely repetitive of contentions made by the Veteran on his 
November 2008 notice of disagreement, prior to the May 2009 SOC.  
Accordingly, the Board concludes that there is no prejudice in 
proceeding with consideration of this case without affording the 
RO an opportunity to review the evidence in question.
	
The Board concludes that all the available records and medical 
evidence has been obtained in order to make an adequate 
determination as to this claim.   Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Service Connection 

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 
Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the laws and regulations outlined above, active 
military, naval, or air service includes any period of ACDUTRA 
during which the individual concerned was disabled from a disease 
or injury incurred or aggravated in the line of duty, and any 
period of INACDUTRA during which the individual concerned was 
disabled from an injury incurred or aggravated in the line of 
duty.  38 U.S.C.A. § 101(24) (West 2002); see Mercado-Martinez v. 
West, 11 Vet. App. 415 (1998); see also Paulson v. Brown, 7 Vet. 
App. 466, 469-70 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 
478 (1991).

The Veteran is claiming entitlement to service connection for a 
groin disorder.  He asserts that the initial manifestations of 
his hernia developed during his active duty.  He has not alleged 
that this disorder occurred during, or the result of, any period 
of ACDUTRA or INACDUTRA service.  

The available service treatment records do not reflect complaints 
or treatment related to a hernia.  Although service treatment 
records reflect treatment for his stomach, pseudofolliculitis, 
low back, headaches, skin, shoulder, hand, ankle, tonsillitis and 
his finger, treatment associated with the hernia is not 
demonstrated.  A separation examination is not of record.  
However, this does not in itself preclude a grant of service 
connection.  Indeed, service connection may also be granted for 
any disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  Nevertheless, a review of the post-service 
evidence does not support the conclusion that any current hernia 
disorder is causally related to active service for the reasons 
discussed below.
	
	Post-service evidence does not reflect symptomatology associated 
with a hernia for several years following separation from 
service.  Specifically, complaints associated with a hernia were 
first reported at a July 1985 medical examination associated with 
his entrance into the Air National Guard.  At that time, the 
Veteran reported a prior history of a bilateral inguinal 
herniography in 1981, with a full recovery, no recurrence.  
Moreover, in report of medical history completed at that time, in 
response to the question 18 "Have you had, or have you been 
advised to have, any operations?" the Veteran responded "hernia 
29 years old 1981."  In response to the question, "Have you 
ever been a patient in any type of hospitals?" he responded 
"same as [question 18]."  The Veteran signed his report of 
medical history indicating that he certified that he had reviewed 
the foregoing information and that it was true and complete to 
the best of his knowledge.  Therefore, the competent evidence 
does not reflect continuity of symptomatology.

	In addition to the absence of documented post-service 
symptomatology related to his hernia disorder for several years, 
the evidence includes the Veteran's statements asserting 
continuity of symptoms with respect to this disorder.  The Board 
acknowledges that lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, regardless 
of the lack of contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board must analyze the credibility and probative value of the 
evidence, account for the evidence that it finds to be persuasive 
or unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-
40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  
Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

In this case, there is no dispute that Veteran is competent to 
report symptoms of a having a knot in his groin area, while he 
was in service, because this requires only personal knowledge as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  When a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 
at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for example, 
a form of cancer.").  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination.

However, the Board finds that the Veteran's reported history of 
continued symptomatology since active service, while competent, 
is nonetheless not credible.  Specifically, the Veteran asserts 
that he noticed a knot in his groin during service, and was 
subsequently operated on in January 1975 in the same area.  See 
T. page 3. Significantly, the Veteran's reported history of 
continued symptoms since active service is inconsistent with the 
other evidence of record.

Indeed, the Veteran asserted, at his 1985 Air National Guard 
entrance examination that he had undergone a bilateral inguinal 
herniography in 1981.  The Veteran was hospitalized in April 1988 
for a recurrent left inguinal hernia.  He reported a history of 
undergoing bilateral inguinal hernia repair in 1977, and that he 
had a recurrent hernia on the left which was repaired in 1980 for 
a second time.  The Veteran was once again hospitalized in 
January 1992 for a recurrent left inguinal hernia.  He reported 
that he had had a bilateral inguinal hernia repair in 1977, with 
recurrence of left inguinal hernia in 1980 and 1988.  In July 
1996, the Veteran was once again hospitalized for a recurrent 
left inguinal hernia.  He reported a history of bilateral 
inguinal hernia repair in 1977, with his last surgery in 1992.  
The record reflects that he was hospitalized in December 2005 for 
a repair of a right inguinal hernia.  The Veteran reported a 
history of inguinal hernia repairs beginning in 1977, with a 
repair of a left inguinal hernia in 1980 and a repeat repair of 
the left inguinal hernia in 1984.  He also reported at that time 
that he had undergone another repair in 1989 and a bilateral 
hernia repair in 1996.  His recent contentions that he underwent 
surgery for a hernia shortly after service are inconsistent with 
the medical evidence of record.  See Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997) (statements made to physicians for purposes of 
diagnosis and treatment are exceptionally trustworthy because the 
declarant has a strong motive to tell the truth in order to 
receive proper care).  

The Board has considered the Veteran's contentions made in his 
November 2008 notice of disagreement and June 2010 BVA hearing 
testimony that he underwent a hernia operation as early as 1975.  
A similar history was provided at a November 2008 private 
treatment visit.  However, the Board finds that the Veteran's 
reported history in these instances was influenced by the fact 
that he had already filed his July 2007 service connection claim.  
The Board places more probative value on his reported history at 
his 1985 Air National Guard entrance examination and April 1988, 
January 1982, July 1996, and December 2005 hospitalizations.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous 
evidence has greater probative value than history as reported by 
the claimant).  Significantly, from the evidence available, it is 
evident that the Veteran did not claim his disorder was incurred 
in service until after he filed his claim.  As such, the Board 
will only concede that the Veteran underwent hernia surgery as 
early as 1977.

The Board emphasizes the multi-year gap between discharge from 
active duty service (1974) and initial reported symptoms and 
diagnosis as early as 1977, 3 years after service separation.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(indicating that "evidence of a prolonged period without medical 
complaint can be considered, along with other factors concerning 
the [V]eteran's health and medical treatment during and after 
military service, as evidence of whether a pre-existing condition 
was aggravated by military service").  Coupled with his personal 
testimony, which the undersigned found to be forced and 
contrived, the Board assigns no probative value to the Veteran's 
purported diagnosis of, and treatment for, a hernia in service or 
shortly thereafter.  See Caluza v. Brown, 7 Vet. App. 498, 511 
(1995) ("In the case of oral testimony, a hearing officer may 
properly consider the demeanor of the witness, the facial 
plausibility of the testimony, and the consistency of the 
witness' testimony with other testimony and affidavits submitted 
on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 
210, 217 (1991) (finding that "the assessment of the credibility 
of the veteran's sworn testimony is a function for the BVA in the 
first instance").  Simply put, the Board does not find the 
Veteran to be a credible historian.

Accordingly, the Board finds the Veteran's statements asserting 
in-service incurrence and continuity of symptomatology since 
service lack credibility and are without probative value.  See, 
e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is 
entitled to discount the credibility of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although 
Board must take into consideration a veteran's statements, it may 
consider whether self-interest may be a factor in making such 
statements). 

	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the Veteran's 
hernia disorder to service, despite his contentions to the 
contrary.  No medical professional has established a relationship 
between this disorder and active duty.   

	The Board has also considered the Veteran's statements asserting 
a nexus between his currently-diagnosed hernia disorder and 
active duty service.  The Board reiterates that he is competent 
to report symptoms as they come to them through his senses.  
However, a hernia is not the type of disorder that a lay person 
can provide competent evidence on questions of etiology or 
diagnosis.  Such competent evidence has been provided by the 
medical personnel who have examined the Veteran during the 
current appeal.  Here, the Board attaches greater probative 
weight to the clinical findings than to his statements.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although 
interest may affect the credibility of testimony, it does not 
affect competency to testify").

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection for a hernia disorder and there is no doubt to be 
otherwise resolved.  As such, the appeal is denied.


ORDER

Service connection for a hernia disorder is denied.


REMAND

The Veteran filed a claim for service connection for shaving 
bumps under the neck and bumps on the arms, groin, and underarms 
related to shaving bumps in July 2007.  By a rating action dated 
in January 2008, the claim was denied.  The Veteran filed a 
November 2008 notice of disagreement and a May 2009 statement of 
the case was issued.  The Veteran subsequently filed a July 2009 
substantive appeal.  Thereafter, in a December 2009 rating 
decision, the RO granted the Veteran service connection for 
folliculitis and pseudofolliculitis barbae, at a noncompensable 
disabling rating, effective July 27, 2007.  Notice of the 
decision was provided to the Veteran in December 2009.  The 
Veteran then submitted a notice of disagreement in June 2010 that 
specifically referenced the December 2009 rating decision and 
indicated that the Veteran was in disagreement with the rating 
assigned.  No disagreement was made with the effective date 
assigned.  The evidence of record does not reflect that a 
statement of the case (SOC) has been issued pursuant to 38 C.F.R. 
§ 19.26 in response to the NOD on this issue.

As such, the Board will remand the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) ("[t]hus, the next step was for the RO to issue an 
SOC on the denial of the . . . claim, and the Board should have 
remanded that issue to the RO, not referred it there, for 
issuance of that SOC.").  

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case on the 
appeal initiated by the Veteran for 
entitlement to an initial compensable 
rating for folliculitis and 
pseudofolliculitis barbae, claimed as 
shaving bumps under the neck and bumps on 
the arms, groin, and underarms related to 
shaving bumps.

2.  The Veteran and his representative 
should be clearly advised of the need to 
file a substantive appeal if he wishes to 
complete an appeal from that determination.  
If an appeal is perfected, then the case 
should be returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


